UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6393



JAMES M. DEBARDELEBEN,

                                                Petitioner - Appellant,

          versus


BILL HEDRICK,   Warden;   ATTORNEY    GENERAL   OF
VIRGINIA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-661-AM)


Submitted:   October 8, 1998              Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. DeBardeleben, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. DeBardeleben appeals from the district court’s order

denying his motion for reconsideration filed pursuant to Fed. R.

Civ. P. 59(e) of the court’s order denying relief on his petition

filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998). We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny DeBardeleben’s motion to

proceed in forma pauperis, deny his motion for a certificate of

appealability, and dismiss the appeal, although on the alternative

ground that DeBardeleben’s initial petition was filed outside the

one-year limitations period imposed by 28 U.S.C.A. § 2244(d)(1)

(West 1994 & Supp. 1998).* DeBardeleben’s motions “to disqualify

Judges Russell, Phillips, and Murnaghan,” “for hearing of appeal on

original record without appendix,” and “to waive 50 page brief

limit” are denied as moot. DeBardeleben’s motions “for decision by

unbiased judge due to Clerk Connor’s harassment” and “for Clerk

Connor to acknowledge pleadings and terminate conspiracy to sabo-

tage appeal” are denied as baseless. We dispense with oral argument

because the facts and legal contentions are adequately presented in




     *
       DeBardeleben’s conviction became final in 1990, and he did
not file his initial § 2254 petition until April 29, 1997 -- more
than one year after the date the conviction became final and more
than one year after the effective date of the Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.
1214.


                                2
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                3